DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 11/23/2021.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13, 14, 23, 25, 26, 34, 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. “Park” US 2019/0246416 in view of Papasakellarious US 2019/0223205.

Regarding claims 1, 26, 41 and 43, Park teaches a method, medium and an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
identify that an uplink data transmission scheduled in a slot overlaps with multiple scheduled transmission acknowledgement messages scheduled at the UE (HARQ-ACK to be transmitted overlaps with PUCCH resources carrying CSI information; Paragraphs 982, 994, 996); 
determine that a plurality of timing thresholds are satisfied by an earliest of the multiple scheduled transmission acknowledgement messages and the uplink data transmission with respect to a latest downlink data transmission acknowledged by one of the multiple scheduled transmission acknowledgement messages and a downlink control transmission that schedules the uplink data transmission (PDSCH HARQ-ACK timings (timing thresholds) with respect to UL/DL transmissions.  The time period can span from the end of a PDSCH to a HARQ-ACK transmission time (i.e. latest DL transmission);Paragraphs 987, 993, 996); 
generate one or more acknowledgements for transmission of the multiple scheduled transmission acknowledgement messages and multiplex, based at least in part on the plurality of timing thresholds being satisfied, the one or more acknowledgement with the uplink data transmission on an uplink data channel HARQ-ACK are generated and multiplexed with the UCI for guaranteeing processing time; Paragraphs 982, 994, 996).

Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Park to include multiplexing codebooks for transmission as taught by Papasakellarious.
	One would be motivated to make the modification such that the UE can properly multiplex in the PUSCH transmission as taught by Papasakellarious; Paragraph 130.

Regarding claim 11, Park teaches multiple scheduled Ack messages are transmitted via separate PUCCH within the slot (the UE configures PUCCH separately on a per SR process; Paragraph 643). 

Regarding claim 13, Park teaches the ACK and UL data are associated with a same traffic type (the SR/ACK and PUSCH are associated with the same service type; Paragraphs 408 and 671).

Regarding claims 14, 34, 42, 44, Park teaches a method, medium and an apparatus for wireless communication at a base station (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
Transmitting to a UE, a DL control scheduling an UL data for the UE during a slot and transmitting multiple DL data transmission that are to be acknowledged by the UE 
determine that a plurality of timing thresholds are satisfied by an earliest of the multiple scheduled transmission acknowledgement messages and the uplink data transmission with respect to a latest downlink data transmission acknowledged by one of the multiple scheduled transmission acknowledgement messages and a downlink control transmission that schedules the uplink data transmission (PDSCH HARQ-ACK timings (timing thresholds) with respect to UL/DL transmissions.  The time period can span from the end of a PDSCH to a HARQ-ACK transmission time (i.e. latest DL transmission);Paragraphs 987, 993, 996); 
generate one or more acknowledgements for transmission of the multiple scheduled transmission acknowledgement messages and multiplex, based at least in part on the plurality of timing thresholds being satisfied, the one or more acknowledgement with the uplink data transmission on an uplink data channel HARQ-ACK are generated and multiplexed with the UCI for guaranteeing processing time; Paragraphs 982, 994, 996).
Park does not expressly disclose ACK codebooks; however, Papasakellarious teaches that ability to perform UCI multiplexing; Paragraph 128.  Further, HARQ-ACK codebooks are used for multiplexing PUSCH transmissions; Paragraph 130.

	One would be motivated to make the modification such that the UE can properly multiplex in the PUSCH transmission as taught by Papasakellarious; Paragraph 130.

Regarding claim 23, Park teaches multiple scheduled ACK messages are transmitted via separate PUCCH within the slot (the UE configures PUCCH separately on a per SR process; Paragraph 643). 

Regarding claim 25, Park teaches the ACK and UL data are associated with a same traffic type (the SR/ACK and PUSCH are associated with the same service type; Paragraphs 408 and 671).

Claims 2, 3, 15, 16, 27, 28, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Papasakellarious and further in view of 3GPP CATT CR on UE procedures March 2019 (applicant IDS) hereinafter “3GPP”.

Regarding claims 2 and 27, the prior art does not teach the determining of the timing thresholds as claimed; however, 3GPP teaches:
determining that a first timing threshold is satisfied by the earliest of the multiple scheduled transmission acknowledgement messages and the uplink data transmission being at least a first predetermined number of symbols after a last symbol of the latest 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include determining timing thresholds being satisfied based on a predetermined number of symbols after a last symbol as taught by 3GPP.
	One would be motivated to make the modification such that the UE can expect that the first symbol of the earliest PUCCH/PUSCH satisfies a time condition as taught by 3GPP; Page 3 Lines 35-40.

Regarding claims 3 and 28, Park does not expressly disclose multiplexing the codebooks with UL data based on the DCI being received before control transmissions; however, Papasakellarious teaches that ability to perform UCI multiplexing; Paragraph 128.  Further, HARQ-ACK codebooks are used for multiplexing PUSCH transmissions; 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Park to include the multiplexing is based on receiving DCI prior to downlink control transmissions as taught by Papasakellarious.
	One would be motivated to make the modification such that the UE can properly multiplex in the PUSCH transmission as taught by Papasakellarious; Paragraph 130.

Regarding claims 15 and 35, the prior art does not teach the determining of the timing thresholds as claimed; however, 3GPP teaches:
determining that a first timing threshold is satisfied by the earliest of the multiple scheduled transmission acknowledgement messages and the uplink data transmission being at least a first predetermined number of symbols after a last symbol of the latest downlink data transmission acknowledged by one of the multiple transmission acknowledgment messages and determining that a second timing threshold is satisfied by the earliest of the multiple scheduled transmission acknowledgement messages and the uplink data transmission being at least a second predetermined number of symbols after a last symbol of the downlink control transmission that schedules the uplink data transmission (Page 3 Line 35 to Page 4 Line 5 which teaches various timing equations (see Tmax variations) which are based on a time after a last symbol and the smallest configurations for overlapping PUCCHs where the UE is transmitting HARQ-ACK information after receiving information on the downlink.  As the predetermined number 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include determining timing thresholds being satisfied based on a predetermined number of symbols after a last symbol as taught by 3GPP.
	One would be motivated to make the modification such that the UE can expect that the first symbol of the earliest PUCCH/PUSCH satisfies a time condition as taught by 3GPP; Page 3 Lines 35-40.

Regarding claims 16 and 36, Park does not expressly disclose multiplexing the codebooks with UL data based on the DCI being received before control transmissions; however, Papasakellarious teaches that ability to perform UCI multiplexing; Paragraph 128.  Further, HARQ-ACK codebooks are used for multiplexing PUSCH transmissions; Paragraph 130.  The DCI is received which schedules further transmissions; paragraph 128.  The DCI is received prior to further downlink control transmission from the base station)
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Park to include the multiplexing is based on receiving DCI prior to downlink control transmissions as taught by Papasakellarious.
	One would be motivated to make the modification such that the UE can properly multiplex in the PUSCH transmission as taught by Papasakellarious; Paragraph 130.

Claims 4, 17, 29, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Papasakellarious and further in view of ZTE “On scheduling/HARQ processing” published March 2019 submitted in Applicant’s IDS hereinafter “ZTE”.

Regarding claims 4 and 29, the prior art does not teach determining DCI scheduling DL data is received after the DL transmission scheduling the UL transmission, wherein ACK codebooks are not included in generating the one or more ACK codebooks if received after the DL transmission; however, ZTE teaches a UE does not multiplex a PUSCH transmission HARQ ACKin response to PDSCH reception that the UE detects after a PDCCH monitoring occasion; Section 2.3.1.  Thus one can see the information is not included when the information is received after the DL control transmission as claimed.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include not including ACK information received after the DL control transmission as taught by ZTE.
	One would be motivated to make the modification such that the system can determine what information it wishes to include in the generation of the HARQ-ACK based on the time it is received as taught by ZTE; Section 2.3.1.

Regarding claims 17 and 37, the prior art does not teach determining DCI scheduling DL data is received after the DL transmission scheduling the UL transmission, wherein ACK codebooks are not included in generating the one or more 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include not including ACK information received after the DL control transmission as taught by ZTE.
	One would be motivated to make the modification such that the system can determine what information it wishes to include in the generation of the HARQ-ACK based on the time it is received as taught by ZTE; Section 2.3.1.

Claims 5, 6, 18, 19, 30, 31, 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Papasakellarious and further in view of Huawei “UCI piggyback on PUSCH for URLLC” submitted in applicant’s IDS hereinafter “Huawei” published March 2018.

Regarding claims 5 and 30, the prior art does not disclose separately encoding each ACK wherein each ACK is mapped to the UL data channel; however, Huawei teaches that UCIs are separately encoded and mapped on PUSCH; Page 3 Lines 8-13.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include separately encoding the ACK messages and mapping to the UL data channel as taught by Huawei.


Regarding claims 6 and 31, the prior art does not disclose jointly encoding each ACK wherein each ACK is mapped to the UL data channel; however, Huawei teaches that UCIs are jointly encoded and mapped on PUSCH; Page 3 Lines 8-13.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include jointly encoding the ACK messages and mapping to the UL data channel as taught by Huawei.
	One would be motivated to make the modification such that the system can piggyback UCI on the PUSCH within the same slot the PUCCH is located as taught by Huawei; Page 3 Lines 12-13.

Regarding claims 18 and 38, the prior art does not disclose separately encoding each ACK wherein each ACK is mapped to the UL data channel; however, Huawei teaches that UCIs are separately encoded and mapped on PUSCH; Page 3 Lines 8-13.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include separately encoding the ACK messages and mapping to the UL data channel as taught by Huawei.
	One would be motivated to make the modification such that the system can piggyback UCI on the PUSCH within the same slot the PUCCH is located as taught by Huawei; Page 3 Lines 12-13.

Regarding claims 19 and 39, the prior art does not disclose jointly encoding each ACK wherein each ACK is mapped to the UL data channel; however, Huawei teaches that UCIs are jointly encoded and mapped on PUSCH; Page 3 Lines 8-13.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include jointly encoding the ACK messages and mapping to the UL data channel as taught by Huawei.
	One would be motivated to make the modification such that the system can piggyback UCI on the PUSCH within the same slot the PUCCH is located as taught by Huawei; Page 3 Lines 12-13.

Allowable Subject Matter
Claims 7-10, 12, 20-22, 24, 32, 33, and 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues the prior art does not teach identifying an UL data transmission scheduled in a slot overlaps with multiple transmission ACK messages or the determining step that follows because Park only describes a PUCCH resource overlaps with a single other PUCCH resource and a PUCCH is not the same 
The Examiner respectfully disagrees.  Park teaches HARQ-ACK overlapping with CSI transmissions as noted in the office action.  Further, Park teaches that the overlapping transmissions can include a plurality of UCI types in at least some, or all symbols; Paragraphs 764-765.  While paragraphs 982, 994, and 996 show the example of two transmissions overlapping, Paragraphs 764-765 further explain that multiple transmissions can overlap.  Thus one can see that Park teaches there can be a plurality of overlapping transmissions (i.e. multiple scheduled ACK messages) as claimed.  Park further teaches both PUCCH and PUSCH with different symbols/transmission durations can overlap with each other; Paragraph 765 and these would carry the data transmissions.  The transmissions that overlap can be any combination of the PUCCH, PUSCH, HARQ-ACK, etc… transmissions. 
With respect to the timing thresholds, the Examiner notes the claim language does not define what constitutes a threshold being “satisfied” or not.  The claim broadly states there is a threshold which is satisfied based on the earliest scheduled ACK, UL data transmission with respect to a latest DL data transmission ACK , and a downlink control transmission that schedules UL data; however, the claim does not go into details as to what instance a threshold is satisfied or not and thus any threshold that has something to do with an earliest ACK, UL transmission and DL control transmission properly reads on the claim limitation.  Park teaches PDSCH timing information which is 
The Examiner suggests defining what dictates when the thresholds are satisfied or not based on the 3 metrics claimed to overcome the art of record. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/           Primary Examiner, Art Unit 2419